UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 1, 2015 ALEXANDER’S, INC. (Exact Name of Registrant as Specified in Charter) Delaware No. 001-06064 No. 51-0100517 (State or Other (Commission (IRS Employer Jurisdiction of File Number) Identification No.) Incorporation) 210 Route 4 East Paramus, New Jersey (Address of Principal Executive offices) (Zip Code) Registrant’s telephone number, including area code: (201) 587-8541 Former name or former address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 1, 2015, the Board of Directors of Alexander’s, Inc. (the “Company”) determined to increase the size of the Company’s Board of Directors to eight members and to appoint Ms. Wendy A. Silverstein to the vacancy with an initial term expiring in 2016. Until April 1, 2015, Ms. Silverstein was the Executive Vice President—Co-Head of Capital Markets and Acquisitions of Vornado Realty Trust (“Vornado”), the Company’s affiliate. Ms. Silverstein joined Vornado in 1998. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. None. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALEXANDER’S, INC. (Registrant) By: /s/ Joseph Macnow Name: Joseph Macnow Title: Executive Vice President and Chief Financial Officer Date: April 2, 2015 3
